
	
		II
		112th CONGRESS
		1st Session
		S. 928
		IN THE SENATE OF THE UNITED STATES
		
			May 10, 2011
			Mr. Burr introduced the
			 following bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to limit the
		  authority of the Secretary of Veterans Affairs to use bid savings on major
		  medical facility projects of the Department of Veterans Affairs to expand or
		  change the scope of a major medical facility project of the Department, and for
		  other purposes.
	
	
		1.Limitation on authority of
			 Secretary of Veterans Affairs to use bid savings on major medical facility
			 projects for expansion or change of scope of major medical facility
			 projectsSection 8104(d)(2) of
			 title 38, United States Code, is amended by adding at the end the following new
			 subparagraph:
			
				(C)The Secretary may not obligate an
				amount under subparagraph (A) to expand or to change the scope of a major
				medical facility project except pursuant to a provision of law enacted after
				the date on which the Secretary submits to the committees described in
				subparagraph (B) notice of the following:
					(i)The major medical facility project
				that is the source of the bid savings.
					(ii)The major medical facility project
				for which the Secretary intends to expand or change the scope.
					(iii)A description of such expansion or
				change of scope.
					(iv)The amounts the Secretary intends to
				obligate for such expansion or change of
				scope.
					.
		
